DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been presented for examination.  

Priority
	The instant application is a CON of US Application No. 16/859,873, filed 4/27/2020, now US Patent No. 11,080,584, which is a CON of US Application No. 16/246,317, filed 1/11/2019, now US Patent No. 10,635,963, which claims benefit of US Provisional Application No. 62/774,132, filed 11/30/2018, and claims benefit of US Provisional Application No. 62/616,279, filed 1/11/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 & 11-17 of U.S. Patent No. 10,635,963 and claims 1-20 of U.S. Patent No. 11,080,584.  Although the claims at issue are not identical, they are not patentably distinct from each other because the set of claims are directed to the same subject matter and recite similar claim limitations wherein any differences are attributed to minor variations in wording and/or phraseology.  See the table below wherein similar claimed limitations are underlined.
Instant Application
US 10,635,963
US 11,080,584
1. An RFID fastener comprising: 
     a semiconductor chip; 
     an antenna comprising a metal fastener having a proximal end and a distal end and configured to secure two or more objects together; and 
     wherein the semiconductor chip is in communicative connection with the antenna such that the RFID fastener transmits modulated RF signals from the semiconductor chip to an external reader during use.
1. An RFID tag comprising a semiconductor chip and an antenna, wherein the antenna comprises a metal fastener including a proximal end and a distal end constructed and arranged to secure two or more objects together.
1. An RFID tag comprising a semiconductor chip and an antenna, wherein the antenna comprises a metal fastener including a proximal end and a distal end and the semiconductor chip is in communicative connection with one or more sensors, the metal fastener being constructed and arranged to secure two or more objects together.

2. The RFID tag of claim 1, wherein the semiconductor chip is in communicative connection with the metal fastener.
3. The RFID tag of claim 1, wherein the semiconductor chip is also in communicative connection with the metal fastener.


11. An RFID tag comprising a semiconductor chip and an antenna, wherein the antenna comprises a metal fastener selected from the group consisting of nails, bolts, rivets, screws, studs, nuts and washers, and wherein the semiconductor chip is in communicative connection with the metal fastener.
2. The RFID fastener of claim 1, wherein the semiconductor chip is a passive chip and receives RF energy from the external reader that powers the semiconductor chip without physical connection to a power supply.
17. The RFID tag of claim 1, wherein the semiconductor chip is a passive device.

6. The RFID fastener of claim 1, wherein the semiconductor chip is in communicative connection with one or more sensors, the one or more sensors selected from a group consisting of acoustic, sound, vibration, air flow, temperature, radiation, steam, stress, pressure, torque, displacement, chemical, pH, electromagnetic, and ultrasonic wave sensors.

2. The RFID tag of claim 1, wherein the one or more sensors are selected from the group consisting of acoustic, sound, vibration, air flow, temperature, radiation, steam, stress, pressure, torque, displacement, chemical, pH, electromagnetic, and ultrasonic wave sensors.


12. The RFID tag of claim 11, wherein the semiconductor chip is in communicative connection with one or more sensors, the one or more sensors selected from the group consisting of acoustic, sound, vibration, air flow, temperature, radiation, steam, stress, pressure, torque, displacement, chemical, pH, electromagnetic, and ultrasonic wave sensors.
7. The RFID fastener of claim 1, wherein the semiconductor chip is separate from the metal fastener and is connected to the metal fastener by one or more connectors that provide the communicative connection between the semiconductor chip and the metal fastener.
9. The RFID tag of claim 2, wherein the semiconductor chip is connected to the metal fastener using one or more connectors.

4. The RFID tag of claim 3, wherein the semiconductor chip is separate from the metal fastener and is connected to the metal fastener by one or more connectors that provide the communicative connection between the semiconductor chip and the metal fastener.
8. The RFID fastener of claim 1, wherein the metal fastener comprises: a head comprising a first diameter and a top surface and a side surface; an elongate body extending from the head including an outer surface that is either smooth or threaded; and wherein the semiconductor chip fits on or within a desired mounting location of the metal fastener without extending beyond dimensions of the top surface, side surface or outer surface of the metal fastener.
3. The RFID tag of claim 2, wherein the metal fastener comprises: a head comprising a first diameter and a top surface; and a shaft extending from the head and comprising a second shorter diameter and a bottom surface.

5. The RFID tag of claim 1, wherein the metal fastener comprises: a head comprising a first diameter and a top surface; and a shaft extending from the head and comprising a second shorter diameter and a bottom surface.

8. The RFID tag of claim 7, wherein the recess is sized so that the semiconductor chip is generally flush with the top surface of the head.
9. The RFID fastener of claim 8, wherein the desired mounting location is the head of the metal fastener, and the semiconductor chip is supported within a recess in the head of the metal fastener so that the semiconductor chip is generally flush with the top surface of the head.
4. The RFID tag of claim 3, wherein the semiconductor chip is mounted to the head of the metal fastener.
6. The RFID tag of claim 5, wherein the semiconductor chip is mounted to the head of the metal fastener.

5. The RFID tag of claim 4, wherein the semiconductor chip is mounted in a recess within the head, such that the integrated circuit does not extend beyond the top surface.
7. The RFID tag of claim 5, wherein the semiconductor chip is supported within a recess in the head of the metal fastener.


8. The RFID tag of claim 7, wherein the recess is sized so that the semiconductor chip is generally flush with the top surface of the head.
10. The RFID fastener of claim 8, wherein the desired mounting location is a shaft of the metal fastener.
6. The RFID tag of claim 3, wherein the semiconductor chip is mounted to the shaft of the metal fastener.
9. The RFID tag of claim 5, wherein the semiconductor chip is mounted to the shaft of the metal fastener.
11. The RFID fastener of claim 10, wherein the semiconductor chip is supported in a recess within the distal end of the shaft, such that the semiconductor chip does not extend beyond a bottom surface of the shaft.
7. The RFID tag of claim 6, wherein the semiconductor chip is mounted on the shaft distal to the head.
10. The RFID tag of claim 5, wherein the semiconductor chip is supported in a recess within the distal end of the shaft, such that the semiconductor chip does not extend beyond the bottom surface of the shaft.

8. The RFID tag of claim 7, wherein the semiconductor ship is mounted in a recess within the distal end of the shaft, such that the integrated circuit does not extend beyond the bottom surface.

13. The RFID fastener of claim 1, wherein the metal fastener comprises electrically conductive material disposed at least on an outer layer of the metal fastener, the electrically conductive material having a resistance less than about 5 ohms.
14. The RFID tag of claim 1, wherein the metal fastener comprises an electrically conductive material.

16. The RFID tag of claim 11, wherein at least a portion of the metal fastener is fabricated out of an electrically conductive material.


15. The RFID tag of claim 14, wherein the electrically conductive material has a resistance of less than about 1.0 ohm.
17. The RFID tag of claim 16, wherein the at least a portion of the metal fastener is an outer layer of the metal fastener made of the electrically conductive material.
14. The RFID fastener of claim 13, wherein the electrically conductive material is selected from a group including titanium, A-286, nickel-chromium alloys, super alloys, stainless steel, alloy steel, aluminum, zinc-coated steel, titanium nitride-coated titanium, and naval brass.
16. The RFID tag of claim 15, wherein the electrically conductive material comprises a zinc coating.


15. The RFID fastener of claim 1, wherein the semiconductor chip stores information related to the metal fastener.

13. The RFID tag of claim 11, wherein the semiconductor chip stores information related to the metal fastener.
16. The RFID fastener of claim 15, wherein the information is selected from a group consisting of status of the metal fastener, performance of the metal fastener, identifying information, manufacturing information, recall history, and instructions for use.

14. The RFID tag of claim 13, wherein the information is selected from the group consisting of status of the metal fastener, performance of the metal fastener, identifying information, manufacturing information, recall history, and instructions for use.
17. The RFID fastener of claim 15, wherein the information is displayed to an operator and stored in an electronic record.

15. The RFID tag of claim 13, wherein the information is displayed to an operator and stored in an electronic record.
18. The RFID fastener of claim 1, wherein the antenna is a meandered line antenna.

18. The RFID tag of claim 11, wherein the antenna is a meandered line antenna.
19. The RFID fastener of claim 1, further comprising an impedance-matching device constructed and arranged to optimize a power transfer between the semiconductor chip and the antenna.
11. The RFID tag of claim 2, further comprising a matching network.
19. The RFID tag of claim 11, further comprising an impedance-matching device constructed and arranged to optimize a power transfer between the semiconductor chip and the antenna.

12. The RFID tag of claim 11, wherein the matching network forms a circuit in connection with the semiconductor chip and the antenna.

20. The RFID fastener of claim 19, wherein the impedance-matching device is selected from a group consisting of transformers, resistors, inductors, capacitors, and transmission lines.
13. The RFID tag of claim 11, wherein the matching network comprises a single inductor.

20. The RFID tag of claim 19, wherein the impedance-matching device is selected from the group consisting of transformers, resistors, inductors, capacitors, and transmission lines.

Dependent claims 3-5 & 12 of the instant application are directed to various design choice features, specifically claims 3-5 being directed to various frequency ranges & claim 12 to a protective coating for the chip, and would have been obvious matters of design choice at the time of the invention based upon the intended use, environment of use, and/or desired operating outcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876